Case 0:21-mj-06067-LSS Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 5



AO 9I(Rcv.08/09) Crimi
                     nalComplaint

                                UNITED STATES D ISTRICT COURT
                                                      forthe
                                            SouthernDistrictofFlorida
               United StatesofAm etica                   )
                           V.                            )            = l-
                                                         )     caseNo.A 6067-SNOW
          LOUIS CHARLE3 YO UNGLOVE,                      )
                                                         )
                                                         )

                                            CRIM INAL COM PLAINT

      1.thecomplainantinthiscase,statethatthetbllowing istrue tothebestot
                                                                        -my knowledgeand belief.
Onoraboutthedatesof            Februaa- pa-il/-
                                              l. ..    .-inthecounty of          Mrglprd --. .- .. . . . inthc
    Gqvlhern -. Districtof            Florida         ,thedefendantviolated:
           CodeSection                                           OjfenseDescrî
                                                                             ption
21U.S.C.!841(a)(1)and(b)(1)(B)                   Possession with Intentto Dlstribute aControl
                                                                                            led Substance




        Thiscriminalcomplaintisbased on thesefacts:
See attachedAffidavit,




        V Continuedontheattachedsheet.
                                                                                                iê   eA


                                                                                 ComIJ/t
                                                                                       :
                                                                                       ?l
                                                                                        Wt7n/'
                                                                                             s.yl
                                                                                                '
                                                                                                g.?'
                                                                                                   )//lfrt?

                                                                        Justin ç.
                                                                                ,
                                                                                ..
                                                                                 K.qI#Jqh(@.n,.Splçi@l
                                                                                                     -Agqnt,HS1
                                                                                   Printed numet'r?t;
                                                                                                    flitle
     Sworntobeforemetelephonically.
     DA1'E: February 8,2021

                                                                                    Judge*
                                                                                         .
                                                                                         çsignature

Cityandstate:                Fod Lgpdirdalo,Fforida               Lurqp-p-ë Snow.Uni t/d StatêcMagistrate Judge
                                                                               Printedzl
                                                                                       a-cand title
Case 0:21-mj-06067-LSS Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 5




                   AFFID AVIT IN SUPPO RT OF CR IM INA L C OM PLA INT

          1,Justin C.Kalarchian,being duly sw orn,depose and state the follow ing:

                 Iam aSpecialAgentwithHomelandSecuritylnvestigations($$HSl'')andhavebeen
   so em ployed since Septem ber of 2019.Previously,l was em ployed as a SpecialAgent by the

   UnitedStatesSecretService(i(USSS''),from 2017until2019.Priortothat,1wasemployedasa
   Police Officerby the Town ofDavie Police Departm entfrom 2012 until2017. lam em pow ered

   by thc Hom eland Security Actof2002 to perform thedutiesprovided by law and regulation and l

   am empow ered by law to conduct investigations ofsand m ake arrests for,offenses againstthe

   United States ofAm erica,including violations ofTitle 8, 18,and 19,United States Code.Iam

   also cm powered by a M em orandum ofUnderstanding w ith the Drug Enforcem entAdm inistration

   (i(DEA'')to conductinvestigationsofnarcoticsviolationsunderTitle21,United StatesCode.
                 Thisaffidavitisforthe lim ited purposeofestablishing probablecausethatLOU IS

   CHARLESYOUNGLOVE (CCYOUNGLOVE'')didpossesswith intenttodistributeacontrolled
   substance,inviolationofTitle21,UnitedStatesCode,Sections841(a)(1)and(b)(1)(B).
                 The inform ation contained in thisA ffidavitisbased on my personalknow ledgeand

   inform ation obtained from otherlaw enforcem entpersonnel. Because this Affidavit is provided

   solely forthe purpose ofestablishing probable cause,itsets forth only those m aterialfactsthatI

   believe are necessary to establish probable cause and does not include alIthe details of the

   investigation ofw hich lam aw are.

                                        PRO BABLE CAUSE

                                        Initiallnvestigation

                 Beginning in and around M ay 2020,law enforcem entreceived inform ation that

   LouisCharlesYounglove (SSYOUNGLOVE'')wasactively selling narcoticsin Broward County,


                                                 1
Case 0:21-mj-06067-LSS Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 5




   including from his restaurantbusiness,ischi-Town'',located at334 EastM cN ab Road,Pom pano

   Beach,Florida33060 ($$Chi-Town'').
                 Betw een in and around M ay 2020,through February 2021,in a seriesofundercover

   buys, a Confidential Human Source (ûûCHS'') purchased narcotics from YOUNGLOVE.
   Additionally during this tim e, law enforcem ent conducted surveillance and traffic stops on

   individualsthatpurchased narcoticsfrom YOUN GLOVE.

                            Law EnforcementEncountersYOUNGLOVE
                 On or about February 4,2021,surveillance w as conducted on YO UN GLOVE'S

   residenceIocatedat18lNortheast5lstStreet,OaklandPark,Florida33334 (EdtheResidence').
   YO UN GLOV E was observed entering his vehicle, identified as a w hite Toyota Tundra with

   Florida Tag 'CPGTW OI''(the iivehicle''),carrying a large black duffle bag.YOUNGLOVE
   departed the Residence,while law enforcem entm aintained surveillance.

                 Shortly thereafter, a traffic stop was conducted on Y OUNG LOVE'S Vehicle.

   Presenton scene,atthe tim e ofthe traffic stop,w as a police narcotics canine w ho alerted to the

   presence of narcotics inside the Vehicle.A search of the Vehicle, and the black duftle bag,

   revealed,am ong otherthings,the following:

                 A pproxim ately l62 gram s of cocaine, individually pre-packaged into 109 small

                 baggies;

                 A pproxim ately l5 gram s of fentanyl, individually pre-packaged into 37 sm all

                 baggies;

                 A pproxim ately 44 gram sofM DM A ;

              d. Approxim ately 7 gram sofOxycodone pills;

                 A pproxim ately 122 gram sofHydrocodone pills;
Case 0:21-mj-06067-LSS Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 5




                 Approxim ately 450 Xanax pills,verified by Poison Control;and

             g. Approximately $18,474.00 in United States currency,wrapped in quick count
                 bundles and in various denom inations,consistentw ith the packaging ofproceeds

                 derived from narcoticstrafficking.

                 Each ofthe above substances were confirmed by way of a field-testand/or were

   verified by Poison Control.

          10.    Post-M iranda,YOUN GLOVE adm itted thathe had additionalcocaine and isstuff'

   located in hisbedroom closetathisResidence.

                                 Search of YOUNGLOVE'sResidence
                 Law enforcem entobtained a state search warrantforYO UNGLO VE'SResidence,

   which was executed on oraboutFebruary 4,2021.A lthough notexhaustive,the search revealed

   the following in YO UN GLO VE'S bedroom :

                 Several docum ents with YOUNG LOVE'S name, including his Florida Driver

                 License card and several pieces of m ail addressed to YOUN GLOV E at this

                 Residence;

             b. Approximately 768 gram sofcocaine;

                 A pproxim ately 69 gram sofheroin;

             d. A pproxim ately 319 gram sofXanax pills;

                 Approximately 8 gram sofM DM A ;

                 Approximately $487,609.00 in United Statescurrency,which wasin quick count
                 bundles and in various denom inations,consistentw ith the packaging ofproceeds

                 derived from narcoticstrafficking;and
Case 0:21-mj-06067-LSS Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 5




                g. Smallandmedium sizedplasticbags,anddigitalscales,consistentwiththoseused
                    fordrug packaging and distribution,

                    Each ofthe above substanccs werc confirm ed by way ot'a Geld-testand/orwere

     verilled by Poison Control.

                                             CONCLUSION
            13.     Based on the foregoing facts,Irespectftllly subm itthattherc ispfobable cause to
     believe that on oraboutFcbruary 4,2021,LO UIS CHARLES YO UN GLO VE knowingly and

     w illfully possessed w ith intentto distributea controlled substancc,in violation of-ritle2 I,United

     StatesCode,Scctiong841(a)(1)and (b)(1)(B).

             FURTHER AFFIANT SAYETH NAU GH T.

                                                                  **    '       z
                                                                                    g'

                                                         stin C,Kalarchian
                                                       SpecialAgent
                                                       I'
                                                        lomeland Security Investigations


     Sworn to beforem etelephonically this 8th
     day ofFebrual-y,202l.



        kà-
          k-â-j-N ow
                           Z.            -
     UN ITED STA TES M AG ISTRA'I'E JUDGE




                                                      4
